Citation Nr: 0925081	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  05-00 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for erectile dysfunction, 
to include as secondary to service-connected hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The Veteran served on active military service from July 1973 
to April 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision dated in July 2004 by the 
Winston-Salem, North Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for erectile dysfunction, to include as secondary 
to medications for service-connected hypertension.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
United States Court of Appeals for Veterans Claims (the 
Court), are applicable to this matter.  A review of the VCAA 
notice letter dated in May 2004 that pertains to the 
Veteran's claim for service connection for erectile 
dysfunction shows that the RO failed to notify him of what 
the evidence must show to substantiate a claim for service 
connection on a direct and secondary basis.  As the case is 
being remanded for additional development, appropriate action 
should be taken to ensure that adequate VCAA notice is 
provided.

The Veteran contends that he has erectile dysfunction as a 
result of medications for his service-connected hypertension.  
In a treatment note from a private urologist, R. A., M.D., 
dated in June 2001, the Veteran reported erectile dysfunction 
that began gradually in 1999.  Dr. R. A. concluded that the 
Veteran had organic erectile dysfunction due to both 
hypertension and diabetes.  In a VA medical opinion dated in 
April 2004, the physician opined that it was more likely that 
the Veteran's non-service-connected diabetes was causing the 
erectile dysfunction rather than the service-connected 
hypertension because the Veteran has been documented to have 
peripheral neuropathy from the diabetes at this time.  
Unfortunately, neither the private nor the VA opinion is 
supported by an adequate rationale.  Accordingly, the RO 
should schedule the Veteran for a VA genitourinary 
examination and opinion by a physician to determine whether 
the Veteran's erectile dysfunction was caused or aggravated 
by his service-connected hypertension, including medication 
prescribed for the hypertension.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a non-service-connected condition is proximately due to or 
the result of a service-connected condition the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the non-service-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the non-service-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the non-service-connected disease or 
injury.  38 C.F.R. § 3.310(b) (effective after October 10, 
2006); see 71 Fed. Reg. 52744 (Sept. 7, 2006) (noting the 
revision was required to implement the Court's decision in 
Allen, 7 Vet. App. 439).  



Accordingly, the issue of service connection for erectile 
dysfunction, to include as secondary to service-connected 
hypertension, is REMANDED for the following action:

1.  The AMC/RO should send a VCAA notice 
letter to the Veteran what the evidence 
must show to substantiate a claim for 
service connection on a direct and 
secondary basis.   

2.  The Veteran should be afforded a VA 
genitourinary examination and opinion to 
evaluate the nature and etiology of his 
claimed disability.  All indicated tests 
and studies are to be performed.  In 
conjunction with the examination, the 
relevant evidence in the claims folder 
should be made available to the examiner 
for review.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.

The Board notes that the Veteran's erectile 
dysfunction was first reported around the 
time that he began to experience diabetic 
neuropathy and peripheral neuropathy.  
Specifically, a review of the claims file 
shows that the Veteran was diagnosed with 
hypertension in 1981, diabetes mellitus in 
April 1995, diabetic neuropathy in October 
1999, erectile dysfunction in June 2001, 
and peripheral neuropathy in August 2001.  

Following review of the claims folder, and 
an examination of the Veteran, and 
utilizing sound medical principles, the VA 
examiner is requested to provide an opinion 
as to whether it is as least as likely as 
not (50 percent probability or greater) 
that the Veteran's erectile dysfunction is 
caused or aggravated by his service-
connected hypertension, including 
prescribed medications for the 
hypertension.  The bases for the opinion 
are to be included with the opinion(s), 
including an explanation and rationale for 
any alternative etiology of the erectile 
dysfunction.

3.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed with 
consideration of all applicable laws and 
regulations.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case, and should be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to 
appear and participate in any scheduled VA examination(s), as 
failure to do so may result in denial of the claim(s).  See 
38 C.F.R. § 3.655 (2008).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

